March 26, 1914. The opinion of the Court was delivered by
This case was brought in the magistrate's Court. The defendant-appellant obtained from the respondent a black mule and executed to the respondent a note which provided "that the title to said property shall remain in said plaintiff until the purchase price therefor should have been paid in full, and upon default in the payment of said note or in the sale of the property, the plaintiff was authorized to take possession of said property and sell the same in accordance with the requirements of law and apply the *Page 476 
proceeds of sale to said debt and the costs and expenses thereof."
The appellant carried the black mule back to the respondent and exchanged the black mule for a roan bay mare mule. The difference in the price of the two mules was fifteen dollars. The appellant paid the difference in price and agreed to execute another note with similar provisions, but did not do so. The time for payment has passed and the debt has not been paid. The respondent brought suit for the ninety dollars and seized the mule.
The agreed statement of facts shows the following: "Upon appearing in the case the defendant moved to dissolve the attachment in this case on the following grounds:
1. That the property seized herein, to wit, one roan mare mule, is worth more than $100.00 and was not subject of attachment in the magistrate's Court.
2. That the property seized herein, to wit, one roan mare mule, is not the mule for which the defendant owes the plaintiff the balance due and the balance due is not purchase money for the roan mule, but was purchase money for the black mule and the roan mule is not subject to attachment for a debt on another mule, nor is the debt due on the roan mule whatsoever."
The magistrate found in favor of the respondent for ninety-one dollars and eighty-six cents, and found that the debt was for the purchase money of the roan mule, and directed the sheriff to sell the roan mule to pay the debt. From this judgment there was an appeal to the Circuit Court which affirmed the finding of the magistrate. This appeal is from the order of Judge Prince, affirming the judgment of the magistrate.
There are five exceptions, but they raise but a single question, to wit, was the debt due for the purchase money of the roan mule?
There is nothing in the case to question the fact that the appellant owes to the respondent the sum of ninety-one and *Page 477 
86-100 dollars. The appellant owes the respondent, so far as the case shows, for nothing except the debt for the roan mule. He owes nothing for the black mule because, by agreement, the black mule was returned and the roan mule was substituted for it.
The debt is for the roan mule, and the judgment appealed from is affirmed.